Citation Nr: 1639426	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-36 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a hearing loss disability of the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1977 to June 1980 and from November 1984 to November 1988.  He also had reserve service from April 1996 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied (in pertinent part) service connection for bilateral hearing loss and tinnitus.

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing.  A transcript of the hearing is of record.

In February 2014, the Board reopened the claims on appeal and remanded them to the RO for evidentiary development, to include a VA audiological examination.  Such an examination was performed in April 2014.  Thereafter, the RO issued a rating decision in July 2014 which granted service connection for a left ear hearing loss disability and tinnitus.  As this decision constituted a full grant of the benefits sought with respect to those issues, they are no longer on appeal.

The Veteran's claims file is wholly electronic.


FINDING OF FACT

The Veteran's right ear hearing loss disability was not manifest during active service and is not related to active service, and an organic disease of the nervous system did not manifest to a compensable degree within one year of separation from active duty.



CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated during active service, nor may an organic disease of the nervous system be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the duty to notify was satisfied by an October 2009 letter sent to the Veteran prior to adjudication by the RO, and by a March 2010 letter notifying the Veteran of the RO's rating decision.  The claim on appeal was last adjudicated in July 2014, following which the Veteran's representative submitted a waiver of RO consideration of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  All available service treatment records and post-service VA medical records have been obtained, and the Veteran has been afforded multiple VA audiological examinations in connection with his claim.  Most recently, as noted above, he was provided a VA audiological examination in April 2014 in substantial compliance with the Board's February 2014 remand directives.  The report from this examination indicates that the examiner was familiar with the Veteran's medical history, performed the appropriate testing, recorded the results, elicited an in-depth medical history from the Veteran, and provided a detailed and well-reasoned opinion as to the etiology of the Veteran's right ear hearing loss based on clinical findings and the Veteran's history.  The Board finds that the April 2014 VA examination is adequate for rating purposes, and additional examination is not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).

In its February 2014 remand, the Board instructed the RO to obtain all official documentation, including service treatment records and personnel records, relating to the Veteran's second period of active duty and his period of Reserve service in the 1990s.  In response, the RO requested the above-mentioned records from the Records Management Center (RMC) and the Defense Personnel Records Information System (DPRIS).  DPRIS provided a negative response, but suggested that a request should be sent to the National Personnel Records Center (NPRC).  In March 2014, negative responses were provided by the NPRC and the RMC.  In March 2014, the RO notified the Veteran that his personnel records and service treatment records were unavailable, and requested that he provide any records in his possession.  To date, the Veteran has not responded.  The Board finds that the RO fully complied with its remand directives with respect to the above actions.

Pursuant to the Board's remand instructions, the RO mailed the Veteran correspondence in March 2014 requesting that he provide authorization for medical records from the Veteran's past employer, American Airlines, which the Veteran identified as relevant to his claim.  To date, the Veteran has not provided the required authorization.  In this regard, the Board notes that, while VA does have a duty to assist, it is ultimately the Veteran's responsibility to provide evidence, particularly private treatment records, in support of his claim.  In this case the Veteran has not provided the necessary information.  The duty to assist is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1990).

The Board also instructed the RO to make efforts to obtain updated VA treatment records from the relevant VA facilities.  These records have been associated with the Veteran's claims file.  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  There is no indication, from the Veteran or otherwise, of any outstanding pertinent evidence which is available and which has not been obtained.

During the March 2011 Board hearing, the undersigned AVLJ clarified the issues on appeal and explained the evidentiary basis for the award of service connection.  In addition, the Judge suggested the submission of types of evidence that would substantiate the Veteran's claim.  These actions supplemented VA's compliance with the VCAA in accordance with 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained with regard to the claims herein decided.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that his current right ear hearing loss disability stems from his exposure to loud aircraft noise during his second period of active duty, as well as during reserve service from 1996 to 1999.  He also contends that his hearing loss may have developed as a result of exposure to weapons fire during his first period of active duty.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

As an initial matter, the Board notes that the Veteran has already been service connected for left ear hearing loss disability and tinnitus based on in-service noise exposure.  Accordingly, the in-service element of his service connection claim has been met.  See 38 U.S.C.A. § 1154(a).  In addition, VA audiological examinations during the pendency of his appeal show that the Veteran has a right ear hearing loss disability, per VA regulations.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether there is sufficient evidence of a nexus between the documented in-service noise exposure and his current hearing loss.

Service treatment records reflect that the Veteran's hearing was within normal limits during his first period of active duty.  At entrance, an audiogram revealed pure tone thresholds (in decibels) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
5
5
5
10

A January 1978 audiogram showed marginal improvement in hearing acuity in both ears.  In October 1978, the Veteran was treated for right ear problems, including decreased hearing acuity.  He was diagnosed with otitis externa.  In April 1979, he reported right ear pain, apparently due to a diving accident.  The impression was barotitis.  At separation, in May 1980, a physical examination of his ears and drums was normal.  An audiogram revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
15
5
0
0
5

In September 1984, on examination at entrance into his second period of active duty, audiological testing revealed pure tone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
25
LEFT
10
5
5
5
15

Pure tone thresholds at the 6000 Hertz level were 15 decibels in both ears.

Additional audiological examinations performed in October 1985 and May 1988 revealed similar levels of hearing acuity in the right ear.  At separation, in October 1988, audiological testing revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
25
LEFT
5
0
0
5
5

Pure tone thresholds at the 6000 Hertz level were 15 decibels in the right ear and 35 decibels in the left ear.  A physical examination of the ears and drums revealed normal findings.  A report of medical history shows that the Veteran denied hearing loss.

In February 1996, audiological testing performed during the Veteran's reserve service revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
15
LEFT
5
5
0
15
10

Pure tone thresholds at the 6000 Hertz level were 25 decibels in the right ear and 45 decibels in the left ear.

In August 2009, the Veteran attended a VA audiology consult, where an audiogram revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
50
LEFT
5
5
10
35
55

The audiologist commented that the Veteran had military noise exposure with hearing protection worn.  The impression was "long term hearing loss with constant bilateral tinnitus" that was "first noticed during military service."

On VA examination in December 2009, the Veteran reported that his hearing loss and tinnitus had existed since 1988, and stated he believed the condition occurred as a result of his duties as an aircraft technician.  A physical examination revealed no abnormalities in the right ear.  Pure tone audiometry testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
55
LEFT
20
20
15
40
60

Speech recognition was 96 percent in both ears.  The diagnosis was bilateral mild sensorineural hearing loss.  In so finding, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was due to military noise exposure; however, the examiner appeared only to consider the Veteran's exposure to small arms fire as a marksmanship instructor, as no discussion was provided as to the effects of aircraft-related noise exposure.

On VA examination in April 2014, the Veteran reported military noise exposure as an aircraft electrician and marksmanship instructor.  He reported that, post-service, he worked for an airline company, but that this work mostly involved working on hangar jets without noise.  He also reported shooting for recreational purposes, but indicated that he used ear protection.  He also reported frequent ear infections due to sinus problems, with the most recent infection occurring about three months ago.  An audiogram revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
35
50
LEFT
10
5
10
40
60

Speech recognition was 96 percent in the right ear.  After reviewing the record, the examiner opined that although the Veteran's left ear hearing loss was linked to service, the documented hearing loss in his right ear was not.  After a discussion of the Veteran's documented in-service history of noise exposure, the examiner explained:

Audiograms in 1978 and 1980 (first separation) revealed hearing "well within normal limits" in both ears.  Audiograms in 1984 and 1985 also showed hearing within normal limits in both ears.  Audiogram in 1988 (second separation) showed hearing within normal limits in both ears, with the exception of a mild hearing loss at 6000 Hz in the left ear.  This was a significant threshold shift as compared to 1984 for the left ear, but not the right.  Audiogram in 1996 shows that this shift in the left ear persisted.

The examiner continued:

The audiogram is the objective standard for noise injury.  A significant threshold shift on the audiogram may indicate a noise injury.  With no significant threshold shift, there is no noise injury.  The Institute of Medicine (2006) stated there was insufficient scientific basis given the current understanding of auditory physiology to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Given the absence of significant threshold shifts in the right ear during military service, it is less likely than not that the veteran's current tinnitus [Note: the examiner likely meant right ear hearing loss] was caused by or a result of the veteran's military service, including noise exposure.

On the basis of the examination discussed above, the RO issued a rating decision in July 2014 which granted service connection for tinnitus and left ear hearing loss.  In a brief submitted in June 2016, the Veteran's representative argued that, because his "right ear was exposed to the same acoustic trauma as the left ear" during service, service connection for a right ear hearing loss disability was warranted as well.

After reviewing the entire record, the Board finds that the weight of the evidence is against the Veteran's claim that he incurred permanent hearing loss or hearing loss disability in his right ear as a result of his service.

The Board finds the April 2014 VA examiner's detailed and well-reasoned opinion to be highly persuasive in this matter.  Notably, the examiner acknowledged that the Veteran was exposed to harmful noise in service-including both weapons fire and aircraft-related noise-and found, based upon the objective audiological testing, that such noise exposure resulted in hearing loss disability in his left ear, as well as tinnitus.  

However, as the examiner explained, the in-service audiograms did not demonstrate a significant threshold shift in the right ear during either period of active duty.  In contrast, those same audiograms demonstrated a positive threshold shift in the left ear.  

In so finding, the examiner explicitly considered the Veteran's lay contentions regarding his in-service activities and post-service hearing loss, and presented a thorough and accurate review of the relevant medical history.  Notwithstanding the Veteran's contentions, and the very credible observation that both ears were exposed to the same hazardous noise conditions, the examiner explained that the effects on the right ear were slightly different than the left ear.  

The examiner cited to the relevant medical literature and objective in-service audiological findings in concluding that his right ear hearing loss was unrelated to service.  The Board finds her conclusion to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).

Furthermore, the record does not establish that hearing loss in the right ear, to include an organic disease of the nervous system, was ever "noted" during the Veteran's periods of active duty.  In fact, some of the Veteran's later periods of service and reserve service reflect that hearing in the right ear improved.  See February 1996 reserve service audiologic examination.  As explained by the VA examiner, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity during active service, or within a presumptive period.  

Similarly, there is no credible proof of an organic disease of the nervous system within one year of separation from active duty.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  See also Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010) (holding that a claimant whose claim is based on a period of ACDUTRA can never be entitled to the presumption of service connection).  

Rather, the first evidence of permanent right ear hearing loss disability is the August 2008 VA audiological report (almost 20 years after separation from active duty and more than nine years after the Veteran was discharged from reserve duty).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of documented evidence of a disability can be considered as a factor in resolving the claim).  Notes from that consult, while demonstrating hearing loss that rises to the level of a disability under VA law, contains no indication of the specific date of onset or the etiology of the hearing loss based on objective findings.  Rather, it simply refers to "longstanding" hearing loss, apparently based on the Veteran's lay reports.

With regard to the lay statements of record, the Board notes that the Veteran is competent to testify as to symptoms of hearing loss and the date of its onset, as such facts are within his personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the Veteran has testified that his hearing loss is due to exposure to small arms fire and loud aircraft noise incurred during his active duty periods and reserve service.  

Again, the Board notes that the Veteran's testimony as entirely credible.  However, the VA audiologist had provided a detailed and well-reasoned opinion, with specific discussion of the numerous audiograms of record, explaining that the noise exposure in service did not result in other than normal hearing in the right ear.  The Veteran's lay opinion that the hazardous noise must have produced right ear hearing loss, since service connection has been granted for left ear hearing loss and for tinnitus, is outweighed by the probative medical evidence of record.  Here, the contemporaneous in-service audiological findings, prepared by skilled professionals, coupled with the VA examiner's findings (which, in turn, explicitly considered the Veteran's lay statements as to hearing loss onset), are the most probative evidence of record.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right ear hearing loss disability is denied.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


